Case 9:21-cv-80497-XXXX Document 1 Entered on FLSD Docket 03/05/2021 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                           Case No. ___________________

   SCOTT STANISLAW

                      Plaintiff,

   v.

   KRS GLOBAL BIOTECHNOLOGY, INC.,
   CLEVELAND DIABETES CARE, INC.,
   CHARLES RICHARDSON, M.D., and
   ELSA KERPI,

             Defendants.
   ________________________/

                                          COMPLAINT
           Plaintiff, Scott Stanislaw, by and through undersigned counsel, files this

  Complaint against Defendants KRS Global Biotechnology, Inc. (“KRS”), Cleveland

  Diabetes Care, Inc. (“Cleveland”), Charles Richardson, M.D. and Elsa Kerpi (collectively,

  “Defendants”). This is an action by Plaintiff against his former employers to recover

  money for wage violations pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et

  seq. (“FLSA”) and for breach of employment contract.

                                   Parties, Jurisdiction and Venue

        1. Plaintiff is a citizen of the State of Florida and a resident of Palm Beach County,

  Florida.

        2. KRS is a Florida corporation with a principal place of business in Palm Beach

  County, Florida and conducting business in Palm Beach County, Florida during the

  relevant period.
Case 9:21-cv-80497-XXXX Document 1 Entered on FLSD Docket 03/05/2021 Page 2 of 9




     3. Cleveland is a Delaware corporation with its principal place of business in Palm

  Beach County, Florida and conducting business in Palm Beach County, Florida during

  the relevant period.

     4. Charles Richardson, M.D. is the CEO of KRS and the founder and CEO of

  Cleveland. Upon information and belief, Dr. Richardson is a resident of Palm Beach

  County, Florida.

     5. Elsa Kerpi is the President and COO of both KRS and Cleveland. Upon

  information and belief, Kerpi is a resident of Palm Beach County, Florida.

     6. KRS is a Human Drug Compounding Outsourcing Facility registered and

  inspected by the United States Food and Drug Administration. KRS provides sterile and

  non-sterile compounding services to patients, hospitals, surgery centers, and

  ophthalmology clinics.

     7. Cleveland is a biopharmaceutical, gene therapy and medical device company.

     8. Cleveland acquired KRS in November 2019 and as a result of the purchase,

  became its sole owner.

     9. Defendants KRS and Cleveland (“Corporate Defendants”) are enterprises directly

  engaged in interstate commerce with employees directly engaged in interstate

  commerce. During the relevant period, the Corporate Defendants each earned more

  than $500,000 per year in gross sales.

     10. Plaintiff was an employee of Defendants, as the term “employee” is defined by 29

  U.S.C. § 203(e).

     11. Plaintiff performed work for Defendants in Palm Beach County, Florida.

     12. Plaintiff’s work for Defendants was actually in or so closely related to the

  movement of commerce that the FLSA applies to Plaintiff’s work for Defendants.

                                               2
Case 9:21-cv-80497-XXXX Document 1 Entered on FLSD Docket 03/05/2021 Page 3 of 9




  Plaintiff regularly used the mail and telephone for interstate communication, he shipped

  and received materials moving in interstate commerce and regularly used computers,

  software programs and other goods and supplies that moved through interstate

  commerce.

     13. As CEO of KRS and the founder and CEO of Cleveland, during the relevant

  period, Dr. Richardson ran the Corporate Defendants’ day-to-day operations, was

  directly involved in decisions affecting employee compensation and hours worked,

  controlled the financial decisions of the Corporate Defendants, including payment of

  employee wages, had supervisory authority over Plaintiff, and was partially or totally

  responsible for payment of Plaintiff’s wages.

     14. As President and COO of KRS and Cleveland, during the relevant period, Kerpi

  ran the Corporate Defendants’ day-to-day operations, was directly involved in decisions

  affecting employee compensation and hours worked, controlled the financial decisions

  of the Corporate Defendants, including payment of employee wages, had supervisory

  authority over Plaintiff, and was partially or totally responsible for payment of Plaintiff’s

  wages.

     15. At all relevant times, the Defendants were direct employers, joint employers, and

  co-employers of Plaintiff for purposes of the FLSA as the term is defined by 29 U.S.C. §

  203(d).

     16. To the extent Cleveland became Plaintiff’s “employer” after Plaintiff’s

  employment began, Cleveland is jointly and severally liable for Plaintiff’s entire wage

  claim pursuant to successor liability under the FLSA.

     17. Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendants transact

  business in this District, the Corporate Defendants maintain a principal place of

                                                3
Case 9:21-cv-80497-XXXX Document 1 Entered on FLSD Docket 03/05/2021 Page 4 of 9




  business in this District, Defendants employed Plaintiff in this District, the claims arose

  within this District and, upon information and belief, Defendants Richardson and Kerpi

  reside in this District.

     18. This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

  1331 and 29 U.S.C. § 201 et seq. This Court has supplemental jurisdiction over Plaintiff’s

  breach of contract claim pursuant to 28 U.S.C. § 1367.

     19. All conditions precedent to bringing this action have been performed, occurred,

  and/or waived.

                                     General Allegations

     20. Plaintiff began working for Defendants in or around April 2009 as a Registered

  Pharmacist.

     21. Defendants classified Plaintiff as both an “independent contractor” and an

  “employee” during the relevant time period.

     22. Defendants paid Plaintiff both 1099 income and W-2 wages during the same time

  period. Of the compensation Defendants paid to Plaintiff in 2018 and 2019, over 80%

  was classified as 1099 income.

     23. During the relevant period, Defendants required Plaintiff to clock in and out and

  record his hours worked.

     24. During the relevant period, Plaintiff regularly worked over 40 hours per week.

     25. During his employment, Defendants did not pay Plaintiff any overtime for hours

  worked over 40 hours in a workweek.

     26. On August 1, 2019, Plaintiff and KRS executed a written Employment Agreement

  (“Exhibit A”).



                                               4
Case 9:21-cv-80497-XXXX Document 1 Entered on FLSD Docket 03/05/2021 Page 5 of 9




         27. Pursuant to the Employment Agreement, KRS agreed to pay Plaintiff a fixed

  annual salary to perform services as a Pharmacist, Licensing and Compliance. The

  Employment Agreement was for a four-year term, beginning on August 1, 2019 and

  ending on August 2, 2023.

         28. The terms of Plaintiff’s Employment Agreement, including his annual

  compensation, could not be modified without Plaintiff’s written consent.

         29. Plaintiff’s Employment Agreement also provided for five weeks of paid time off

  each year.

         30. Beginning in August 2019 and continuing through his termination on February 1,

  2021, KRS failed to pay Plaintiff his full contractual salary.

         31. From October 28, 2019 through January 10, 2020, Defendants failed to pay

  Plaintiff any wages or compensation for hours worked or services performed.

         32. In 2020, KRS failed to provide Plaintiff with five weeks of contractual paid time

  off.

         33. On January 21, 2021, Plaintiff provided KRS with a written Notice of

  Default/Breach describing its breaches of the Employment Agreement.

         34. KRS failed to cure the breaches and as a result, on February 1, 2021, Plaintiff

  terminated his Employment Agreement.

         35. Plaintiff retained undersigned counsel and agreed to pay a reasonable attorneys’

  fee for services to pursue his legal rights.

                             Count I – Minimum Wage Violations
                             Under the Fair Labor Standards Act
                                  (Against All Defendants)

         36. Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1

  through 35 of his Complaint as if fully set forth herein.

                                                  5
Case 9:21-cv-80497-XXXX Document 1 Entered on FLSD Docket 03/05/2021 Page 6 of 9




     37. Plaintiff performed work for Defendants from October 28, 2019 through January

  10, 2020.

     38. Defendants failed to pay Plaintiff any wages from October 28, 2019 through

  January 10, 2020.

     39. Defendants failed to comply with the FLSA’s minimum wage requirements from

  October 28, 2019 through January 10, 2020.

     40. Defendants’ violations of the FLSA were willful and intentional.

     41. Plaintiff is entitled to wages for the period in which Defendants failed to pay him.

     42. Plaintiff is entitled to an award of back pay, liquidated damages, interest, and

  reasonable attorneys’ fees and costs for Defendants’ FLSA violations.

                  Count II – Misclassification/Overtime Violations
                        Under the Fair Labor Standards Act
                              (Against All Defendants)

     43. Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1

  through 35 of his Complaint as if fully set forth herein.

     44. During the relevant period, Defendants compensated Plaintiff, in part, as an

  independent contractor and issued him 1099’s.

     45. Although Plaintiff was a full-time employee of Defendants, Defendants

  misclassified him as an independent contractor in violation of the FLSA.

     46. Despite regularly working over 40 hours per workweek, Defendants never paid

  Plaintiff any overtime pay during his entire employment.

     47. As a result of Defendants’ failure to pay Plaintiff a minimum salary from October

  28, 2019 through January 10, 2020, Defendants lost the ability to claim that Plaintiff

  was exempt from the minimum wage and overtime provisions of the FLSA.

     48. Defendants’ failure to pay Plaintiff overtime violated the FLSA.

                                               6
Case 9:21-cv-80497-XXXX Document 1 Entered on FLSD Docket 03/05/2021 Page 7 of 9




     49. Defendants’ misclassification of Plaintiff as an independent contractor resulted in

  damages to Plaintiff in the form of additional tax liability.

     50. Plaintiff is entitled to overtime compensation for the relevant period. Plaintiff is

  also entitled to reimbursement for the additional tax liability he incurred as a result of

  Defendants’ FLSA violations.

     51. Defendants’ violations of the FLSA were willful and intentional.

     52. Plaintiff is entitled to an award of back pay, liquidated damages, interest, and

  reasonable attorneys’ fees and costs for Defendants’ FLSA violations.

                              Count III – Breach of Contract
                                (Against Defendant KRS)

     53. Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1

  through 35 of his Complaint as if fully set forth herein.

     54. KRS and Plaintiff entered into an Employment Agreement on August 1, 2019

  (“Exhibit A”). The Employment Agreement was for a term of four years, beginning on

  August 1, 2019 and terminating on August 1, 2023.

     55. Pursuant to the Employment Agreement, in exchange for Plaintiff providing

  pharmaceutical licensing and compliance services as an employee of KRS, KRS agreed

  to pay Plaintiff a fixed annual salary and agreed to provide Plaintiff with five weeks of

  paid time off each year.

     56. Section 5.2 of the Employment Agreement provides that “[i]f Employee’s

  employment is terminated pursuant to Employer’s Default in Section 5.1, Employer will

  be required to pay Employee total compensation through the full term ending August 1,

  2023.”




                                                7
Case 9:21-cv-80497-XXXX Document 1 Entered on FLSD Docket 03/05/2021 Page 8 of 9




     57. Section 12.2 of the Employment Agreement provides for an award of attorneys’

  fees, costs, and expenses to the prevailing party in any litigation of the Employment

  Agreement

     58. Plaintiff performed pharmaceutical licensing and compliance services for KRS

  from August 1, 2019 through his termination on February 1, 2021 and otherwise fulfilled

  his obligations under the Employment Agreement.

     59. Despite its agreement to pay Plaintiff a fixed annual salary, KRS unilaterally

  decreased Plaintiff’s compensation below the contractual amount beginning in August

  2019 and continuing through his termination on February 1, 2021.

     60. KRS also failed to pay any compensation to Plaintiff for the period of October 28,

  2019 through January 10, 2020 and failed to provide Plaintiff with five weeks of paid

  time off in 2020.

     61. On January 21, 2021, Plaintiff provided written notice to KRS of the breaches of

  his Employment Agreement in the form of a “Notice of Default/Breach.” KRS failed to

  cure the breaches or respond to the written notice.

     62. As a result of KRS’ breaches of his Employment Agreement, Plaintiff terminated

  his Employment Agreement on February 1, 2021.

     63. KRS breached the Employment Agreement by: (1) failing to pay any

  compensation to Plaintiff for services he performed from October 28, 2019 through

  January 10, 2020; (2) failing to pay Plaintiff his full contractual compensation in 2019

  and 2020; and (2) failing to provide Plaintiff with five weeks of paid time off in 2020.

     64. As a direct and proximate cause of KRS’ breaches of its contractual obligations,

  Plaintiff has suffered damages.



                                               8
Case 9:21-cv-80497-XXXX Document 1 Entered on FLSD Docket 03/05/2021 Page 9 of 9




     65. Plaintiff is entitled to an award of damages for KRS’ breaches, including his

  contractual compensation through the end of the term of the Employment Agreement

  (August 1, 2023), and an award of attorneys’ fees, costs and expenses.

     WHEREFORE, Plaintiff Scott Stanislaw demands judgment (1) against Defendants

  for unpaid wages (minimum wages and overtime), liquidated damages, prejudgment

  interest, and reasonable attorneys’ fees and costs; (2) against Defendant KRS for

  contract damages and reasonable attorneys’ fees, costs and expenses related to the

  litigation of KRS’ breaches of the Employment Agreement; and (3) any and all other

  relief this Court determines to be just and appropriate.

                                               Jury Trial

        Plaintiff demands a jury trial with respect to all issues so triable.

  Dated: March 5, 2021



                                   Respectfully submitted.


                                    /s/ Jennifer S. Bullock
                                    Jennifer S. Bullock (Florida Bar. No. 0866881)
                                    jbullock@bullocklegal.net
                                    Bullock Legal, P.A.
                                    3501 Griffin Road
                                    Fort Lauderdale, Florida 33312
                                    954.860.8222 (Phone)

                                    Attorney for Plaintiff Scott Stanislaw




                                               9
